Case 5:21-cr-00090 Document 36 Filed 06/10/21 Page 1 of 5 PagelD #: 83

UNITED STATES DISTRICT COURT FOR THE

 

SOUTHERN DISTRICT OF WEST VIRGINIA FILED
CHARLESTON GRAND JURY 2020
JUNE 10, 2021 SESSION JUN 10 2071

 

UNITED STATES OF AMERICA

 

 

ae CRIMINAL NO. $.21-cr- cece GO
21 U.S.C. § 841 (a) (1)
18 U.S.C. § 922(g) (1)
18 U.S.C. § 924 (a) (2)
18 U.S.C. § 924(c) (1) (A)

CAYLA DANIELLE LINDSAY

INDICTMENT

The Grand Jury Charges:
COUNT ONE
(Possession with Intent to Distribute Heroin)

On or about July 23, 2020, at or near Beckley, Raleigh County,
West Virginia, and within the Southern District of West Virginia,
defendant CAYLA DANIELLE LINDSAY knowingly and intentionally
possessed with the intent to distribute a quantity of heroin, a
Schedule I controlled substance.

In violation of Title 21, United States Code, Section

B4l(a) (1).
Case 5:21-cr-00090 Document 36 Filed 06/10/21 Page 2 of 5 PagelD #: 84

COUNT TWO
(Use and Carry a Firearm During and in Relation
to a Drug Trafficking Crime)

On or about July 23, 2020, at or near Beckley, Raleigh County,
West Virginia, and within the Southern District of West Virginia,
defendant CAYLA DANIELLE LINDSAY, did knowingly use and carry a
firearm, that is a Springfield, model XDS9, 9mm semi-automatic
pistol, during and in relation to a drug trafficking crime for
which she may be prosecuted in a court of the United States, that
is, possessicn with the intent to distribute heroin, a Schedule I
controlled substance, in violation of 21 U.S.C. § 841(a) (1).

In violation of Title 18, United States Code, Section

924(c) (1) (A).
Case 5:21-cr-00090 Document 36 Filed 06/10/21 Page 3 of 5 PagelD #: 85

COUNT THREE
{Distribution of Heroin)

On or about January 26, 2021, at or near Beckley, Raleigh
County, West Virginia, and within the Seuthern District of West
Virginia, defendant CAYLA DANIELLE LINDSAY knowingly and
intentionally distributed a quantity of heroin, a Schedule I
controiled substance.

In violation of Title 21, United States Code, Section

S4l(a) (i).
Case 5:21-cr-00090 Document 36 Filed 06/10/21 Page 4 of 5 PagelD #: 86

COUNT FOUR
(Felon in Possession of a Firearm)

1. On or about May 6, 2021, at or near Beckley, Raleigh
County, West Virginia, and within the Southern District of West
Virginia, defendant CAYLA DANIELLE LINDSAY, did knowingly possess
a SCCY, model CPX-2, 9mm semi-automatic pistol, in and affecting
interstate commerce.

2. At the time defendant CAYLA DANIELLE LINDSAY possessed
the aforesaid firearm, she knew she had been convicted of a crime
punishable by a term of imprisonment exceeding one year, as defined
in 18 U.S.C. § 921(a} (20), that is, convicted on or about March
27, 2014, in the United States District Court for the Southern
District of West Virginia of distribution of a quantity of
oxycodone, in violation of 21 U.S.C. § 841.

In violation of Title 18, United States Code, Sections

922(g) (1) and 924 (a) (2).
Case 5:21-cr-00090 Document 36 Filed 06/10/21 Page 5 of 5 PagelD #: 87

NOTICE OF FORFEITURE

The allegations contained in this Indictment are hereby
realleged and incorporated by reference for the purpose of alleging
forfeitures pursuant to 28 U.S.C. § 2461(c), 18 U.S.C. § 924
(d) (1).

Pursuant to 28 U.S.C. § 2461(c), 18 U.S.C. § 924 (d)(1) and
Rule 32.2(a) of the Federal Rules of Criminal Procedure, upon the
conviction of defendant CAYLA DANIELLE LINDSAY, of violations of
18 U.S.C. © 922 (g)(1) amd 18 U.S.C. § S24(a} (2) and 18 U.S8.¢€.
§ 924(c) (1) (A) as charged in the Indictment, shall forfeit to the
United States any property constituting or derived from any
proceeds obtained, directly or indirectly, as a result of such
offenses and any property, including any firearms or ammunition,
used, intended to be used, in any manner or part, to commit, or to
facilitate the commission of, the offenses including but not
limited to the following, a SCCY, model CPX-2, 9mm semi-automatic
pistol, serial number: 877476, a Springfield, model XDS9, 9mm semi-
automatic pistol, serial number: §$3871073, and all related
ammunition.

LISA G. JOHNSTON
Acting United States Attorney

wv Aletgh gane

TIMOTHY D./ BOGGESS
Assistant ‘United States Attorney
